Citation Nr: 1453228	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-22 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) for an on-the-job training at U.S. Customs and Border Protection in Galveston, Texas, from October 1, 2011 to October 1, 2013.   


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1999 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA), which denied entitlement to educational benefits for on-the-job training from October 1, 2011 to October 1, 2013. 


FINDING OF FACT

The position in which the Veteran was employed with U.S. Customs and Border Protection from October 1, 2011 to October 1, 2013 was one which customarily requires a period of on-the-job training of longer than 2 years.  


CONCLUSION OF LAW

The criteria for educational assistance for the on-the-job training at U.S. Customs and Border Protection in Galveston, Texas, from October 1, 2011 to October 1, 2013 are not met.  38 U.S.C.A. §§ 3001, 3011, 3677 (West 2002); 38 C.F.R. §§ 21.4250, 21.4261, 21.4262, 21.7040, 21.7042 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The claim on appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Also, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b)  and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here. Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.   Additionally, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof. 
Moreover, general due process considerations have been satisfied.  38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so, including in his notice of disagreement and substantive appeal.  No further action is required prior to appellate review.  

II.  Analysis

Initially, there is no dispute the Veteran satisfied the eligibility requirements for Chapter 33 (post 9-11 GI Bill) education benefits as he has already been deemed eligible for such.  The issue in this case is whether he is entitled to such benefits for the on-the-job training he received at U.S. Customs and Border Protection in Galveston, Texas from October 1, 2011 to October 1, 2013.

In general, an "other training on-the-job'' course is any training on the job that does not qualify as an "apprentice course" (defined in 38 C.F.R. § 21.4261).  38 C.F.R. 
§ 21.4262.  Further, the training establishment and its courses must meet certain criteria, including the requirement that the job which is the objective of the training is one in which progression and appointment to the next higher classification are based upon skills learned through organized and supervised training on-the-job and not on such factors as length of service and normal turnover.  38 C.F.R. 
§ 21.4262(c)(1).  Also, approval will not be granted for training in occupations that require a relatively short period of experience for a trainee to obtain and hold employment at the market wage in the occupation.  Additionally, the job must customarily require a period of training of not less than 6 months and not more than 2 years of full-time training.  38 C.F.R. § 21.4262(c)(3).  

In this case, the period of training required for the job in question, Marine Interdiction Agent, is clearly shown to be longer than two years.  In this regard, on his July 2012 Form 9, the Veteran reported that his training period was 4 years in length.  Similarly, in an August 2013 letter, an official from U.S. Customs and Border Protection indicated that the on-the-job training program for the position is four years.  Additionally, in an earlier December 2011 letter, a U.S. Customs and Border Protection official indicated that the training period took a minimum of three years.  Moreover, the training is clearly performed on an ongoing, full time basis.  Accordingly, based on the controlling regulations, the Veteran is not eligible for educational assistance for his Marine Interdiction Agent full time on-the-job training at U.S. Customs and Border Protection.  38 C.F.R. § 21.4262(c)(3).  
  
The Board empathizes with the Veteran's effort to make to use of VA education benefits.  However, it is bound by the controlling law and regulations.  As this controlling authority does not allow for payment of benefits for on-the-job training for a position that customarily requires a training period of more than two years, the instant claim must be denied as a matter of law.  Id., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post 9-11 GI Bill) for on-the-job training at U.S. Customs and Border Protection in Galveston, Texas from October 2011 to October 2013 is denied.     


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


